DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 18, 2022.
Currently, claims 1-3, 9, 11-12, 19, 21, 30-36, 38, 40, 42-48, 51, 53-59, and 64 are pending in the instant application. Claims 35-36 are withdrawn from further consideration as being drawn to a nonelected species. Accordingly, claims 1-3, 9, 11-12, 19, 21, 30-34, 38, 40, 42-48, 51, 53-59, and 64 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 1-3, 9, 11-12, 19, 21, 30-34, 38, 40, 42-48, 51, 53-59, and 64 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. in view of Divita et al, Lau et al., Kaye, and Williams et al. for the reasons set forth in the last Office action mailed on May 24, 2022 and for the reasons set forth below. 
Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the examiner failed to show why the claimed invention “would have been desirable” and also failed to establish a reasonable expectation of success. In response, it is noted that there is no legal requirement that only desirability should be the rationale that renders a claim obvious under §103. Further, techniques and skills pertaining to making the claimed molecule were within the technical grasp of one of ordinary skill in the art as evidenced by the disclosure of the cited art, wherein for example, Hanson synthesized a PMO conjugated to a stapled CPP, and Lau disclosed art-recognized peptide stapling chemistries including lactam stapling, wherein Lau expressly reported that “lactamisation is a stapling technique which is at a relatively advanced stage of development.” (emphasis added). See page 95. Applicant did not provide any objective evidence showing that the techniques/skills/knowledge required to arrive at the claimed subject matter were extremely challenging and beyond the technical grasp of one of ordinary skill in the relevant art thus there was no reasonable expectation of success in arriving at the rejected claims before the effective filing date. 
Applicant asserts that the claims are not obvious in view of “the surprising, unexpected and superior results” disclosed in the instant application, which are not taught by the cited art. In response, it is noted that applicant did not point out what the allegedly “surprising, unexpected and superior results” are and where in the instant application such results are disclosed. Hence, applicant failed to present objective evidence supporting applicant’s assertion that the instantly claimed subject matter shows “surprising, unexpected and superior results”, which were allegedly unknown in the relevant art. 
Applicant argues that Divita “is actually not at all relevant to the present invention” because Divita relates to hydrocarbon linkage-containing peptides having a non-covalent interaction with cargo molecules by pointing out Figure 3A. In response to applicant's argument that Divita is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the WO document by Divita relates to “STAPLED CELL PENETRATING PEPTIDES FOR INTRACELLULAR DELIVERY OF MOLECULES” as evidenced by the title of the WO document. Further, Divita discloses that “the invention relates to new cell-penetrating peptides (CPP) carriers, which comprise a chemical staple between at least two amino acid residues and exhibit increased stability and efficacy.” (emphasis added). See page 1. Hence, it is unequivocally clear that Divita’s disclosure is in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned. As such, Divita is relevant, analogous art to the claimed subject matter. 
Applicant asserts that Divita’s Example 2 “teaches away from the present invention” because one of ordinary skill in the art “would assume that the molecule of the present invention would fold upon itself and not maintain biological activity.” Applicant even goes further to argue that “in combination with Hanson, Lau, Kaye and Williams, Divita teaches away from the present invention”. In response, it is noted that applicant’s speculation/conjecture is not supported by factual evidence. 
“Whether the prior art teaches away from the claimed invention is a question of fact.” Spectralytics, Inc. v. Cordis Corp. 649 F.3d 1336, 1346, 99 USPQ2d 1012 (Fed. Cir. 2011).
There is no factual evidence in Divita including Example 2 that shows loss of biological activity for a molecule having the instantly claimed structural features. That is, there is no express discouragement in Divita that criticizes using a lactam bridge in place of the exemplified hydrocarbon bridge in CPP. Further, the instant rejection is not established on using Divita’s exemplified hydrocarbon staple-containing peptides. As noted in the last Office action, Divita expressly taught that “hydrocarbon linkage can also be replaced by another chemical linkage” (see page 3), wherein there were six stapling chemistries (lactam, hydrocarbon, CuAAC, bis-thioether, perfluorobenzene, and thioether) as disclosed by Lau, and use of CPP having a perfluorobenzene linkage when making a biologically active PMO conjugate was already practiced in the art as evidenced by Hanson. As such, lactam stapling chemistry was one of four stapling/bridge chemistries that were yet to be tried for producing a stapled CPP as an intracellular delivery moiety for a biologically active oligonucleotide (e.g., Kaye’s PMO having a biological activity in inducing skipping of DMD exon 51) before the effective filing date. Hence, in view of the art-recognized design need to make a bridge-containing stapled CPP-oligonucleotide conjugate, and further in light of the fact that there were only six identified, predictable types of CPP bridge chemistries, a person of ordinary skill in the art would have had a good reason to pursue the four stapling/bridge chemistries including lactam bridge that were yet to be tried, thereby arriving at the instantly claimed lactam bridge-containing CPP conjugated to a biologically active PMO. 
Applicant argues that Kaye does not show biological activity by peptide-conjugated PMO thus Kaye’s teaching is “purely hypothetical.” Applicant also argues that Kaye’s peptides are not stapled peptides thus Kaye in combination with Divita would lead a skilled artisan “away from the instant invention”, “because one would be led away from stapled or stitched peptides to avoid the molecule folding upon itself and not maintaining biological activity”, wherein “one would be led towards” the non-stapled peptides of Kaye. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s attention is directed to the fact that the instant obviousness rejection is established on the rationale of replacing Hanson’s perfluorobenzene stapling chemistry with lactam stapling chemistry for the CPP that is conjugated to a biologically active PMO. Note that Hanson expressly taught “significant pharmacological activity of the stapled peptide/PMO conjugates” (emphasis added; see page 76) and experimentally demonstrated increased, successful intracellular delivery of “PPMO 3” having a perfluorobenzene stapled CPP (see page 77) and successful in vivo dystrophin protein expression by “PPMO 7” having a perfluorobenzene stapled CPP at 0.5 mg/kg and 2 mg/kg (see Figure 3B). As such, the mere fact that Kaye discloses non-stapled peptides conjugated to PMOs does not whatsoever indicates that one of ordinary skill in the art was “directed away from” or “led away from” the claimed structure. 
Applicant continues to attack cited references individually and argues that “Lau teaches away from the present invention” because Lau teaches “towards olefin metathesis and away from a lactam cross bridge” by pointing out page 95. As an initial matter, applicant cannot attack a single reference to show nonobviousness because the instant rejection is not established solely on Lau. Further, applicant’s attention is directed to the fact that the very passage relied on by applicant expressly states the following: “From a biological standpoint, the large body of literature on peptide lactamisation demonstrates that this stapling technique can generate peptide therapeutics with superior bioactivity.” (emphasis added). Now, regarding the alleged teaching-away disclosure at page 95 pointed out by applicant, it is noted that Lau expressly suggested “less attention has been directed towards lactamisation for intracellular targets so far” thus “its general applicability for intracellular targets is still to be determined.” (emphasis added). Taken together, the passage relied on by applicant for allegedly teaching away from the instantly claimed use of lactam cross bridge does disclose the art-recognized need for a biologically active molecule comprising “peptide lactamisation” that is “for intracellular targets”, thereby providing a motivation/reason for one of ordinary skill in the art to pursue a molecule comprising an art-recognized cell-penetrating peptide (CPP) comprising a lactam staple/bridge, wherein the CPP functions to provide an intracellular delivery of the molecule, thereby satisfying the aforementioned need. Note that CPPs including stapled CPPs were art-recognized peptides that deliver/carry/transport a conjugated oligonucleotide across the cell membrane and into the cytoplasm. That is, CPPs including stapled CPPs were purposefully designed to have an intracellular delivery function thus were used as an intracellular delivery carrier. See for instance page 15 of Hanson disclosing the following, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    231
    746
    media_image1.png
    Greyscale

In view of the foregoing, there is no alleged teaching-away disclosure in Lau alone or in combination with all of the cited references in the instant rejection. 
Applicant argues that “Williams teaches nothing as to the peptides being a StapP or StiP” thus fails to provide a reasonable expectation of success. Again, applicant cannot attack the Williams reference alone and show nonobviousness of the claims over the combined teachings of Hanson, Divita, Lau, Kaye, and Williams. Further, Williams was not cited for teaching a stapled peptide. As such, applicant’s argument as to what is not taught by Williams is irrelevant to the instant ground of rejection. 
Applicant argues that the claims are not obvious because the examiner used an improper hindsight gleaned from the specification. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the claimed subject matter “was not predictable from the art”. Contrary to applicant’s argument, the instantly claimed molecule would have been prima facie obvious over the combined teachings of the cited references by merely modifying the stapled CPP-PMO molecule of Hanson in view of the prior art knowledge/skills/techniques disclosed in Divita, Lau, Kaye, and Williams, wherein “lactamisation is a stapling technique which is at a relatively advanced stage of development” as disclosed by Lau at page 95. Further, even if there was some degree of unpredictability pertaining to the claimed subject matter, which applicant failed to show with factual, objective evidence, applicant’s attention is directed to the fact that the mere presence of some unpredictability is not sufficient to render the claimed subject matter nonobvious as long as there was a reasonable, not absolute, expectation of success for one of ordinary skill in the relevant art to make the claimed subject matter. 
Note that “obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 [82 USPQ2d 1321] (Fed. Cir. 2007).  
Also note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
In view of the foregoing, this rejection is maintained. 

Double Patenting
	Claims 1-3, 9, 11-12, 19, 21, 30-34, 38, 40, 42-48, 51, 53-59, and 64 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-93 of Application No. 16/061,548 in view of Divita et al. and Lau et al. for the reasons set forth in the last Office action mailed on May 24, 2022 and for the reasons set forth below. 
Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive. Applicant argues that the ‘548 claims recite “olefin cross linking”, whereas the instant claims recite “crosslinking is not formed by olefin metathesis” thus the subject matter of the ‘548 claims “is quite separate and patentably distinct.” In response, applicant’s attention is directed to the fact that the instant rejection is an obviousness-type double patenting rejection wherein the instant claims are deemed an obvious variation of the ‘548 claims in view of the teachings of Divita and Lau as explained in the last Office action. Hence, the structural difference pointed out by applicant is not sufficient to rebut the instant ground of rejection.
Applicant argues that there is “no basis” for arriving at the instant claims because Lau “teaches away” from the instant claims and does not provide a reasonable expectation of success when “there was unpredictability and no reasonable expectation” from Divita pertaining to the claimed subject matter. In response, applicant’s attention is directed to the fact that neither Divita nor Lau teaches away from the instant claims as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. Further, the alleged unpredictability and absence of reasonable expectation of success are not found persuasive as explained in the §103 rejection above. 
	In view of the foregoing, this rejection is maintained. 
Note that this rejection will no longer be a provisional rejection once an issue fee is paid in the ‘548 application, which is now allowed. 

New Objections/Rejections Necessitated by Amendment
Claim Objections
Claims 47-48 are objected to because of the following informalities: “the” in line 1 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42 and 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 47-48 depend from claim 1 and recite “the oligonucleotide”. 
Claim 1 as currently amended recite “a biologically active oligonucleotide moiety” and “a phosphorodiamidate morpholino oligonucleotide (PMO)”. As such, it is unclear which “oligonucleotide” in claim 1 is referred to by “the oligonucleotide” in claims 42 and 47-48.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635